o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ---------------- number release date conex uil the honorable robert hurt member u s house of representatives berkmar circle charlottesville va attention dear representative hurt i am responding to your inquiry on behalf of your constituent --------------------- employee’s individual_health_insurance policies on a tax-free basis an employer may reimburse employees for the medical_expenses of the employee and the employee’s family and exclude those amounts from the employee’s income and wages under sec_105 of the internal_revenue_code although the aca did not change the tax treatment of the reimbursement for employee medical_expenses the aca did enact certain market reforms that apply to group_health_plans the arrangements must satisfy the aca market reform rules which are under the joint jurisdiction of the departments of the treasury labor and health and human services together referred to in this letter as the departments these rules apply to employer-provided health coverage regardless of the size of the employer and regardless of whether the employer is subject_to the employer shared responsibility provision of sec_4980h one of the departments’ requirements for group_health_plans is they cannot impose an annual or lifetime dollar limit on essential health benefits under section of the public health service act an agreement by the employer to reimburse medical_expenses up to a fixed amount is a group_health_plan under which there is an annual wrote about the ability of employers to reimburse premiums for describes are considered to be group_health_plans and -------------------------------- ------------------ conex-105560-16 ------------------ limit on essential health benefits therefore it fails to comply with the prohibition on annual limits under section if an employer offers a group_health_plan that satisfies the market reform rules by providing coverage for essential health benefits without annual limits in addition to a separate arrangement to pay for other medical_expenses the group_health_plan and the separate arrangement generally may be combined to determine if together the combined arrangement satisfies the market reforms see notice_2013_54 i r b and notice_2015_87 i r b if the employer does not offer the employee a group_health_plan and the employee obtains other coverage such as when the employee is covered by an individual_health_insurance policy the separate arrangement cannot be combined with that other coverage to determine if it satisfies the market reform rules for group_health_plans consequently the arrangement to reimburse the individual health policy premiums would violate the market reforms as noted one option for an employer who does not want to offer coverage under a group_health_plan to its employees is to provide additional compensation to the employee that the employee may use for any purpose including the purchase of an individual health policy that amount would be taxable and the employer would not have a group_health_plan that fails to satisfy the market reforms ------------------- product allows employers to reimburse individual health policy premiums without violating the departments’ market reforms the arrangement and regardless we would not be able to provide a formal opinion on a particular arrangement however we have been made aware of a number of these schemes and in looking at the information we have been presented we disagree with the promoters’ claims that their product does not impose an annual_limit on essential health benefits consequently their product fails to meet the market reforms i hope this information is helpful if you have any questions please call me at -------------------- also notes a product some promoters market that alleges use of the did not include the specifics of -------------------- ------------------ ---------------- or at sincerely christine ellison acting chief health and welfare branch office of associate chief_counsel tax exempt and government entities
